Citation Nr: 0006037	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  93-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic right knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from April 1946 to 
December 1949, performed active duty for training (ADT) 
between July 1955 and June 1958, and had subsequent service 
in the reserves.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) September 1992 rating decision 
which denied service connection for right and left knee 
disability, bilateral hearing loss, right ear otitis externa, 
hypertension, and fungal infection of the crotch and feet.

In August 1995, the case was remanded to the RO for 
additional development of the evidence.  By RO rating 
decision in September 1998, service connection was granted 
for fungal infection of the crotch and feet (tinea cruris and 
tinea pedis with onychomycosis); tinea cruris was assigned a 
noncompensable rating, and tinea pedis was assigned a 10 
percent rating.  The September 1998 favorable action by the 
RO as to the claim of service connection for fungal infection 
of the crotch and feet constitutes a full grant of the 
benefit sought pursuant to Grantham v. Brown, 14 F.3d 1156 
(Fed. Cir. 1997); in March 1999, the veteran filed a notice 
of disagreement with regard to the ratings assigned the 
service-connected tinea cruris and tinea pedis; a statement 
of the case with regard to the aforementioned issues was 
issued in March 1999, but as he has not filed timely a 
substantive appeal, those issues are not now in appellate 
status.  38 U.S.C.A. § 7105.

By rating decision in September 1995 (implementing August 
1995 Board decision granting service connection for residuals 
of right inguinal herniorrhaphy), the RO assigned a 
noncompensable rating.  Notice of disagreement with regard to 
the noncompensable rating assigned that disability was 
received in November 1995, a statement of the case was issued 
in March 1999, but as no timely substantive appeal was filed, 
that matter is not now in appellate status.  38 U.S.C.A. 
§ 7105.

By rating decision in April 1999, the RO increased the 
evaluation of the veteran's service-connected left inguinal 
hernia from 0 to 10 percent, effective in November 1998.  
Notice of disagreement with regard to the effective date for 
the award of a compensable rating for left inguinal hernia 
was received in May 1999, and a statement of the case was 
issued in June 1999; as no timely substantive appeal was 
filed by or on behalf of the veteran, the matter of 
entitlement to an effective date earlier than November 1998 
for a 10 percent rating for left inguinal hernia is not now 
in appellate status.  38 U.S.C.A. § 7105.

By September 1998 letter, the veteran withdrew from appellate 
consideration the claims of service connection for left knee 
disability and right ear otitis externa.  38 C.F.R. § 20.204.

In his February 2000 written presentation to the Board, the 
veteran's accredited representative listed, as issues on 
appeal, entitlement to a rating in excess of 10 percent for 
the service-connected onychomycosis and to compensable 
ratings for the service-connected tinea cruris and 
ilioinguinal nerve entrapment.  As indicated above, the 
aforementioned issues are not now on appeal before the Board, 
but the representative's February 2000 written presentation 
to the Board may be interpreted as new claims for increase.  
See 38 C.F.R. § 3.155 (1999).  Thus, these matters are 
referred to the RO for appropriate action.  See Kandik v. 
Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. 
App. 29 (1996).

In August 1999, the veteran requested a personal hearing, and 
an RO hearing was scheduled for November 1, 1999.  By letter 
dated October 29, 1999, he requested that his hearing be 
postponed due to health reasons.  Although another RO hearing 
has not been scheduled to date, the Board finds that the 
veteran has not been prejudiced by such deficiency in view of 
a favorable resolution of the issues currently on appeal 
before the Board, as listed on the title page above.


FINDINGS OF FACT

1.  The evidence shows that the veteran's chronic right knee 
disability is likely to have had its onset during active 
service.

2.  The evidence shows that the veteran's bilateral hearing 
loss is likely to have had its onset in active service.

3.  The evidence reveals that his hypertension is likely to 
have had its onset in active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his right knee disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, his hypertension was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, cardiovascular-
renal diseases (including hypertension), and organic diseases 
of the nervous system (including sensorineural hearing loss), 
if the pertinent disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not show treatment 
for symptoms or impairment involving the right knee or for 
hypertension.  In September 1948, he received treatment for 
right ear otitis externa and complained of right ear 
"deafness."  In December 1948, he was involved in a jeep 
accident, but there is no indication of the extent of any 
injury or trauma sustained in that accident.  No pertinent 
report or clinical findings were noted on service separation 
medical examination in December 1949.  His military 
occupational specialty was mechanic.

Medical records during the veteran's service in the reserves 
reveal evidence of impaired hearing on quadrennial medical 
examination in June 1960.  No report or clinical findings 
referable to hypertension or right knee impairment were 
indicated on examination; his blood pressure was 120/90.

On VA orthopedic examination in April 1992, the veteran 
reported recurrent pain and impairment involving the right 
knee since an injury during active service in 1949, noting 
that he received intermittent medical treatment including 
surgery since separation from service.  On examination, 
severe osteoarthritis of the right knee joint, impaired range 
of motion, and tibia and femur deformity were diagnosed.  

On VA audiological examination in April 1992, the veteran 
indicated that he had a 46-year history of left ear hearing 
loss and recurrent ear infections.  On examination, mild, 
asymmetric sensorineural hearing loss was diagnosed (the 
diagnosis was supported by audiometry findings).

On VA medical examination in April 1992, the veteran 
indicated that he was treated for hypertension since 1988.  
On examination, his blood pressure was 150/90; mild essential 
hypertension, controlled and treated by a private physician, 
was diagnosed.

At a December 1992 RO hearing, the veteran testified that he 
experienced recurrent right knee pain and impairment since 
active service, noting that he was involved in a jeep 
accident in December 1948 and believing that he initially 
injured the right knee in that accident.  He testified that 
he received intermittent medical treatment for right knee 
problems since service and underwent knee surgery in 1961.  

At the December 1992 RO hearing, the veteran testified that 
he experienced recurrent ear infections during service, 
believing that his hearing loss developed as a result of such 
infections.  He stated that he had noticeable impairment in 
his ability to hear.  He indicated that he did not receive 
regular treatment for defective hearing since service 
separation, but noted that audiological examination performed 
in conjunction with post-service employment showed that he 
had hearing loss.  

In December 1992, the veteran testified that he had 
hypertension since active service, but noted that he did not 
seek medical treatment for hypertension for a number of years 
after separation from service.  

At a Board hearing in November 1993, the veteran testified 
that he had recurrent pain and functional impairment 
involving the right knee since an injury in service.  He 
indicated that he underwent a right knee surgery in January 
1961; an old right knee injury was reportedly identified in 
conjunction with surgical treatment.  

In November 1993, the veteran testified that he had recurrent 
ear infections during active service, believing that such 
infections ultimately resulted in impaired hearing.  He 
pointed out that he initially complained of deafness in 
service and that hearing loss was documented on numerous 
medical examinations performed with post-service employment.  
Reportedly, he noticed impaired hearing since service.  

With regard to the claimed hypertension, the veteran 
testified in November 1993, that elevated blood pressure was 
initially recorded in service and that he had increased blood 
pressure since service; he believed that hypertension was 
initially diagnosed in the 1950s or 1960s.  

On VA orthopedic examination in May 1996, the veteran 
indicated that he experienced right knee pain, noting that he 
underwent right knee arthrotomy in 1961.  On examination, 
right knee impairment with loss of motion was diagnosed.  

On VA cardiovascular examination in May 1996, including the 
examiner's review of the claims file, the veteran indicated 
that he was on anti-hypertension medication since 1967.  On 
examination, his blood pressure was 160/90 and 160/88.  
Essential hypertension, blood pressure fairly well controlled 
with present medication, was diagnosed.  The examiner opined 
that the veteran had essential hypertension of unknown 
etiology and that it was impossible to determine the exact 
time of its onset; the veteran appeared to have had 
borderline blood pressure readings for a number of years (as 
documented on post-service employment related medical 
examinations and in 1946 and 1948).  The examiner pointed out 
that, on VA compensation and pension examination in 1992, the 
veteran reported that he was treated for hypertension since 
1988; this suggested that his blood pressure was labile, 
especially on pre-employment medical examinations, but that 
the examining physicians apparently felt no need to commence 
hypertension treatment until subsequent years; one blood 
pressure reading of 146/88 (recorded on examination during 
the veteran's service in the Reserve in 1955) was 
insufficient to show that he had hypertensive vascular 
disease at that time; it was more likely that he had labile 
blood pressure at that time (in 1955).  Finally, the examiner 
opined that diastolic readings of 90 or greater are usually 
required to establish a diagnosis of hypertensive vascular 
disease.  

At September 1998 and March 1999 RO hearings, the veteran 
essentially reiterated his previous contentions regarding his 
active service and medical history referable to the claimed 
right knee disability, hypertension, and hearing impairment.  

VA and private medical records from February 1950 to August 
1999 reveal intermittent treatment for numerous symptoms and 
disabilities including associated with right knee pain and 
impairment, decreased hearing, and elevated blood pressure.  
On medical examinations in conjunction with the veteran's 
employment in November 1954 and October 1957, history of 
right leg twisting injury was indicated.  In January 1961, he 
reported a several-year history of recurrent right knee pain; 
on examination, right knee medial meniscus tear and probable 
osteoarthritis and/or involvement of right knee tendons were 
diagnosed and exostosectomy and meniscectomy were performed; 
clinical study of right knee cartilage showed evidence of 
recent and old hemorrhage.  On medical examination in April 
1971, he reported a history of right knee surgery in 1961.  
He received intermittent treatment for right knee impairment 
until 1999.

With regard to the claimed hearing loss, the veteran's post-
service medical records identified above include numerous 
medical and audiological examination reports prepared in 
conjunction with his employment, including as an aircraft 
mechanic.  Hearing impairment was initially noted on 
examination in November 1954 and on numerous occasions 
thereafter.  In September 1998, G. Easly, M.D., indicated 
that the veteran had bilateral sensorineural hearing loss, 
noting that his hearing loss started in the 1940s due to 
noise exposure and recurrent left ear infections.  

With regard to the claimed hypertension, post-service medical 
records reveal a blood pressure reading of 140/110 on 
employment-related medical examination in November 1953.  On 
examination in January 1961, the veteran's blood pressure was 
150/100 and a faint, grade I systolic murmur was heard on the 
left.  On medical examination in April 1971, he reported a 
history of high blood pressure, noting that the elevated 
pressure was treated with medication in 1962.  On examination 
in September 1995, it was indicated that he had controlled 
hypertension.  In September 1996, S. Lenhoff, M.D., indicated 
that the veteran had a "cardiac condition" since 1993 and 
his risk-factors for coronary artery disease included long 
standing history of hypertension; he indicated that blood 
pressure of 140/90, recorded during active service, may 
indicate that hypertensive disorder started at that time.  In 
March 1997, A. Manning, M.D., provided a chronology of the 
veteran's blood pressure between October 1969 and February 
1997; diastolic pressure ranged from 64 (in 1992) to 102 (in 
1977); in October 1969, his blood pressure was 140/100 (in 
October 1998, Dr. Manning indicated that he treated the 
veteran for hypertension for more than 25 years).  In 
September 1998, J. Norcross, M.D., reviewed the veteran's 
medical records and opined that he had a long history of 
essential hypertension, with elevated blood pressure readings 
dating back to 1953.  In July 1999, Dr. Lenhoff indicated 
that the veteran had a long-standing history of hypertension, 
and review of the clinical evidence indicated that 
hypertension was initially manifest during his active service 
period.  

Photocopies of various treatise articles associated with the 
veteran's claims file provide general insight to the origins 
and causes for hypertension and diseases of the ear 
(including hearing loss).

Numerous letters from the veteran's relatives, friends, and 
former fellow co-employees and servicemen (including during 
ADT), dated between October 1983 and February 1999, indicate, 
essentially, that the veteran has experienced recurrent right 
knee pain and impairment since active service.  His brothers 
also indicated that he experienced right ear problems since 
service.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for the veteran's right knee 
disability, bilateral hearing loss, and hypertension.  
Although his service medical records do not reveal treatment 
for any symptoms or impairment involving the right knee and 
right knee disability was not evident on service separation 
medical examination in December 1949, the veteran has 
consistently indicated that he experienced right knee 
impairment since an injury sustained in active service.  
Although the exact time or circumstances of the onset of his 
right knee disability is unclear, he is shown to have been 
involved in a jeep accident in service (but the extent of any 
injuries which he may have sustained in that accident are not 
documented in his service medical records).  

As discussed above, numerous lay statements from the 
veteran's relatives, friends, and former co-employees and 
fellow servicemen have been submitted in support of the claim 
of service connection for chronic right knee disability.  
Overall, such evidence indicates that the veteran exhibited 
right knee impairment as early as January 1950, within a 
brief time after his separation from service.  The Board 
notes that neither the veteran nor his friends and relatives 
are shown to be competent to provide a medical diagnosis of a 
chronic disability, or to relate current disability to a 
specific cause, see Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494, but they are competent to state 
that the veteran experienced personally observable symptoms 
over the years.  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  Such contentions regarding the long-standing history 
of right knee impairment are supported by post-service 
medical records including in November 1954 and October 1957, 
as discussed above; most importantly, evidence of recent and 
old hemorrhage of right knee cartilage was shown in 
conjunction with January 1961 right knee surgery.  Thus, 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that his current right knee disability 
developed during active service.  38 C.F.R. § 3.102 (1999).

With regard to the claimed bilateral hearing loss, the 
veteran's service medical records reveal treatment for ear 
infections and include a September 1948 report of right ear 
"deafness."  Although sensorineural hearing loss was not 
documented at the time of his service separation or within 
one year thereafter, his records show that he worked as a 
mechanic during active service in the U.S. Air Force and 
during post-service employment (including during periods of 
ADT between 1955 and 1958); such duties are not inconsistent 
with exposure to excessive noise and hearing loss was shown 
on numerous employment-related medical examinations since 
1954.  Although the exact time of onset of hearing loss is 
unclear, Dr. Easly opined in September 1998, that it was due 
to noise exposure and recurrent ear infections.  In a service 
connection claim, the veteran prevails if the evidence is in 
relative equipoise.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  In this case, the Board concludes that 
the clinical evidence, together with the veteran's own 
credible contentions that he experienced impaired hearing 
since service, supports service connection for bilateral 
hearing loss.

With regard to the claim of service connection for 
hypertension, although elevated blood pressure readings were 
recorded as early as 1953, a diagnosis of that disability was 
not indicated during the veteran's active service period or 
within several years thereafter.  Moreover, a VA 
cardiovascular examination was performed in May 1996 and 
included the examiner's review of the claims file; on review 
of the available evidence of record, the examiner opined the 
etiology of the veteran's hypertension was unknown, and that 
it was impossible to determine the exact time of its onset.  
Nevertheless, Drs. Manning and Norcross indicated that the 
veteran had a long-standing history of hypertension, and Dr. 
Lenhoff opined (on review of the clinical evidence of record) 
that hypertension was initially manifest during the veteran's 
active service.  

It should be noted that neither the veteran nor the Board may 
make medical determinations.  Grottveit, 5 Vet. App. 91.  
Based on the foregoing, the Board finds in this case that 
there is relative equipoise and an approximate balance of 
positive and negative (competent medical) evidence in 
connection with the veteran's claim of service connection for 
hypertension.  38 C.F.R. § 3.102.  While one physician opined 
(on VA cardiovascular examination in May 1996) that the 
etiology of hypertension was unknown, at least one other 
physician (Dr. Lenhoff) opined that hypertension was related 
to active service.  Thus, resolving the benefit of the doubt 
in his favor, the veteran prevails as to this claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for chronic right knee disability is 
granted.

Service connection for bilateral hearing loss is granted.

Service connection for hypertension is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

